Citation Nr: 1544756	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from October 1960 to October 1964, followed by subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

As explained in the prior Board remand, the Veteran has not asserted unemployability due to his service connected bilateral hearing loss, and such a claim is not otherwise raised by the record.  Therefore, the Board finds that there is no claim for entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel to the bilateral hearing loss rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD and depression, and residuals of a head injury, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 

FINDINGS OF FACT

1.  The Veteran's back condition is not etiologically related to a disease, injury, or event in service; arthritis is not shown within one year of service.

2.  The Veteran's right carpal tunnel syndrome is not etiologically related to a disease, injury, or event in service.

3.  On VA examination in May 2008, October 2010, and July 2015, the Veteran had level I hearing bilaterally.

5.  Throughout the appeal, the Veteran has had difficulty hearing conversations and communicating in most listening environments.


CONCLUSIONS OF LAW

1.  Service connection for a back condition is not warranted, nor may it be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for right carpal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a compensable evaluation for bilateral hearing loss are not met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's back, carpal tunnel syndrome, and hearing loss claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that March 2005, April 2008, and May 2008 letters fully satisfied the duty to notify provisions.  These letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates. 

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and private treatment records have been associated with the claims file, including his records from S.M.-W. (N.P.) and from Seattle City Light as directed by the Board in its September 2014 remand.  Regarding the Veteran's records he identified at Great Northern Railroad, in November 2014, the RO requested any outstanding records.  However, in January 2015, a negative reply was received.  The RO also notified the Veteran that no records were received.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2015).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

With regard to the Veteran's claim for service connection for a back condition, the Veteran was afforded a VA examination in August 2015.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and answered all of the questions posed by the Board in the September 2014 remand, and provided an adequate rationale for his conclusions.  Therefore, the Board finds that the VA examination report is adequate upon which to base a decision with regard to the Veteran's claim, and that there was substantial compliance with the Board's remand directive to provide the examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for service connection for carpal tunnel syndrome, the Board notes that there is no competent medical evidence tending to indicate any etiological link to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran, as a lay person, is not shown to be qualified to provide a medical opinion diagnosing carpal tunnel syndrome (e.g., in service or since service) or etiologically linking it to his service, which certainly would require medical expertise, as opposed to a condition that lends itself to lay observation without requiring medical expertise, such as varicose veins or tinnitus.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is also no credible evidence of continued symptoms since service.  Rather, as shown in great detail below, the Veteran himself has reported symptoms since he worked at Seattle City Light with overhead wires, and he reported to his treating physicians that he believed his condition was related to that job.  Therefore, the Board finds that there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  

With regard to the Veteran's claim for an increased rating for his bilateral hearing loss, the Veteran was provided with VA examinations in May 2008, October 2010, and July 2015.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the time of the last VA examination.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds that the May 2008, October 2010, and July 2015 VA audiological examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Also, the Board finds that the most recent examination, performed pursuant to the Board's remand in September 2014, answered all of the questions posed by the Board and, therefore, that there was substantial compliance with the Board's remand directives.  See Stegall, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Back

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed 'chronic' disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  In this case, however, the Board notes that there is no evidence of arthritis of the back within one year of the Veteran's service, as shown below; therefore, service connection may not be presumed under 38 C.F.R. § 3.309(a).  The Board adds that there is no credible evidence of continuity of symptomatology, as explained in greater detail below.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  

The Veteran served on active duty from October 1960 to October 1964, and had subsequent Air National Guard service.  He claims that he has a back condition due to working in and around aircraft during his active service, and specifically from flying in cargo planes "shaking and rattling."  See Form 21-526 (previously denied claim), February 2005; Form 21-0781, April 2008; Dr. A.M. treatment records, April 2013 and May 2013.

April 2013 to May 2013 orthopedic records from Dr. A.M. reflect that an MRI revealed degenerative disc disease and stenosis of the lumbar spine.  Therefore, the Board finds that the Veteran has a current back disability.

The Board will now address whether the Veteran's back condition is related to his active service.
A September 1963 service treatment record reflects the Veteran complained of low back pain, thought to be a kidney infection.  It was noted that he had a gonorrhea infection three weeks prior, and that the pain was intermittent CVA pain (which the August 2015 VA examiner explained CVA pain was "costovertebral angle pain", at the approximate location of the kidneys).  Spots on shorts, apparently urethral discharge, were also noted, and he was prescribed antibiotics.  A September 1963 follow-up note for a kidney infection shows that lab results showed diplococci, and further treatment with antibiotics was noted.  The Veteran was again treated for gonorrhea in October 1963 and for urethritis in November 1963 with antibiotics.

Post-service, private treatment records from Dr. J.F. dated from August 1995 to May 2004 reflect back complaints since March 1997.  A May 2004 record shows the Veteran reported injuring his back at work in the mid-1990s.

A February 2000 record from Dr. W.W. reflects the Veteran reported he again injured his back when working at a work bench picking up some materials, turned around, and something snapped in his back on the right side.  He reported he could not even tie his shoes due to pain, and a diagnosis of a back strain was recorded.  It was noted that he had a prior back injury.  See Dr. W.W. at 10.  

City of Seattle workers' compensation unit records reflect that the Veteran was awarded temporary disability benefits due to the February 2000 back injury he incurred at work.  See City of Seattle records at 15 of 32.  These records reflect the Veteran's account of the February 2000 incident as falling onto a table on his back at work when picking up some materials.  See City of Seattle records at 15, 27.

Subsequent records from Dr. W.W. show complaints of continued back pain and muscle spasms, and that the Veteran retired from his position with Seattle Light.  See April 2002, Dr W.W. at 7.  A May 2004 record from Dr. J.F. reflects that x-rays showed degenerative changes and lower back significant degenerative arthritis was diagnosed.  See also December 2011 MRI, S.M.W., ARNP, at 54.  More recent VA treatment records reflect complaints of low back pain since April 2005.  See Virtual VA at 95 and 111 of 123.  

April 2013 to May 2013 orthopedic records from Dr. A.M. reflect that an MRI revealed degenerative disc disease and stenosis of the lumbar spine.  Notably, the Veteran reported to Dr. A.M. a history of low back pain since he was trampled by a three-legged cow at 17 months of age, and that he subsequently fell out of a tree as a young man and had multiple hard jobs around the farm as a young adult, followed by service in the Air Force being in planes most of the time shaking and rattling.  He reported he had lived with back pain for the vast majority of his life and that only recently that it progressed to the point that he sought medical attention.  The Veteran also reported that he was unable to recall any specific events that made it worse (albeit the Board is cognizant the Veteran has diagnosed Alzheimer's and perhaps was unable to recall his work-related injuries at that time).

The August 2015 VA examiner opined it is less likely than not that the Veteran's back condition, including DDD and DJD, is related to his active service.  The examiner reasoned, in part, that the Veteran's September 1963 incident of back pain does not appear to be musculoskeletal at all, but rather it appears to be an episode of acute gonococcal pyelonephritis (kidney infection).  The examiner noted that while gonococcal pyelonephritis is extremely rare in the antibiotic era (and was apparently very unusual by 1963), it was well recognized in the pre-antibiotic era, citing, for example, Spink and Keefer, New England Journal of Medicine, 1937-08-12, 217(7):241-246, including references 2 through 10.  The examiner also essentially opined, in detail, that the Veteran was not a reliable historian due to his history of memory difficulties (citing specific examples), and further noted that any recollection on the part of the Veteran's wife was likewise not reliable because they had only been married since 1985, such that any account by her of the Veteran's prior history would be based on the Veteran's own accounts which may not be reliable.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back condition is related to his active service.  The Board finds the medical opinion of the VA examiner to be the most probative evidence of record based on his medical education, training, and experience, interview of the Veteran, examination of him, and particularly the examiner's very detailed rationale and discussion of the evidence of record.
The Board acknowledges that the Veteran has reported a history of chronic back pain since service, and that he used his back a lot in service.  See, e.g., S.M.W. records, October 2011.  However, the Board finds these recent reports of having a history of back problems since service to be not credible because they are inconsistent with his prior reports to his treating physicians between 1997 and 2000 regarding having injured his back twice at work, and ultimately filing for workers' compensation and retiring early as a result.  The Board notes that generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Therefore, the Board finds the Veteran's own accounts to his treating physicians between 1997 and 2004 of incurring two back injuries at work to be particularly credible (as well as his consistent general report of a work injury in February 2000 in connection with his worker's compensation claim).

Moreover, his assertion that he injured his back in service and has experienced back pain since service is wholly inconsistent with his own report on his December 1976 separation report of medical history on which he specifically denied any back problems, and inconsistent with his credible reports to his treating physicians of back pain since two work injuries in the 1990s and in 2000.  Therefore, due to this inconsistency with his credible reports to his treating physicians of injuring his back at work twice, the Board finds the Veteran's alleged back pain since service to be not credible.  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board also acknowledges that the Veteran has submitted an April 2008 statement from his wife in which she reported that shortly after the Veteran's separation from active service in 1964, he was hired by Great Northern Railroad but was let go the first month because of back problems.  In this regard, the Board notes that the Veteran has asserted that around 1967, he was terminated from his employment with Great Northern Railway after around 30 days due to a physical revealing a back condition.  Unfortunately, however, as explained in the VCAA section above, most of the Veteran's from Great Northern Railroad were found to be unavailable, except that Great Northern replied that the Veteran worked there in July 1967 and earned $9.80, which the Board notes was around three years after the Veteran separated from service in 1964.  Even if, assuming arguendo, the Veteran did in fact experience back problems while working for his first month at Great Northern Railroad in 1967, the Board finds that back pain in 1967 is not sufficient to etiologically link the Veteran's degenerative arthritis of the back to his service.  

Therefore, in light of the above, the Board concludes that service connection for a back condition is not warranted; because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

B.  Carpal Tunnel Syndrome

The Veteran also claims that he has carpal tunnel syndrome due to his active service.  The Board acknowledges that the Veteran alleges that he had "hand-to-hand" combat training in service, and also, with regard to his claim for residuals of a head injury, that he boxed in service.

Several private treatment records in the claims file reflect that the Veteran has been diagnosed with carpal tunnel syndrome, and that he underwent bilateral carpal tunnel release surgeries around March 2008.  See, e.g., Dr. A.M.-W., March 2008 at 6 of 47; Dr. W.W., April 1997; Dr. J.F., April 1995 at 34.  Therefore, the Veteran clearly has a current bilateral carpal tunnel syndrome disability.
The Board will now address whether the Veteran's carpal tunnel syndrome is related to his active service.

The Veteran's service treatment records are silent as to any carpal tunnel syndrome or any similar neurologic complaints.  They also do not show any notation about having boxed in service.

Post-service, an August 1995 treatment record from Dr. J.F. reflects the Veteran was evaluated for treatment of bilateral arm pain.  The Veteran reported that it started in February 1995 after doing lots of overhead wire pulling as a material man for City Light, which involved pulling wire and holding it overhead for long periods of time.  It was noted he also noticed his hands and fingers going to sleep and tingling during the day, and that it had become progressively worse.  See Dr. J.F. at 34.  Diagnoses of bilateral elbow medial epicondylitis and ulnar neuropathy, and left wrist median neuropathy, were recorded, which Dr. J.F. opined was due to generalized over use due to his job duties, and it was recommended that he do less repetitive work with his arms.  Possible carpal tunnel syndrome was also indicated.  

Subsequent treatment records from Dr. J.F. dated in 1997 reflect the Veteran reported pain and numbness in both upper extremities.  See, e.g., Dr. J.F. at 33.  In October 1997, he was diagnosed with carpal tunnel syndrome, and Dr. J.F. again opined that it was work-related.  It was also noted the Veteran took some time off from work due to his condition.  See Dr. J.F. at 16; see also January 1998 at 30.  In fact, a later April 1998 record notes the Veteran himself opined it may be due to his work, and that he had missed work for a few days and his condition improved.  See Dr. J.F. at 13, 15.

The Board notes that there is no medical opinion of record indicating any etiological link between the Veteran's carpal tunnel syndrome and his service.

In light of the above evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran's carpal tunnel syndrome is related to his active service.  As shown above, the Veteran himself reported to his treating physicians that his symptoms began in February 1995 after doing lots of overhead wire pulling as a material man for City Light, and that he believed it was due to that job.  As explained above, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Thus, the Board finds the Veteran's own reports to his treating physicians that his symptoms began in 1995 that he attributed to his work for Seattle City Light to be particularly probative.  Furthermore, there is no medical opinion linking the Veteran's carpal tunnel syndrome to his active service.  Rather, his treating physicians opined it was due to his job duties at Seattle City Light.

To the extent the Veteran, by contrast, alleges in support of his claim herein that his symptoms began in service and have continued since service, the Board finds such to be not credible because that is inconsistent with his reports to his treating physicians detailed above.  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Also, to the extent that the Veteran himself has opined that his carpal tunnel syndrome was caused by his active service, the Board finds this to again not only be inconsistent with his own reports to his physicians and therefore not credible, but also not competent because the Veteran, as a lay person, is not shown to have the medical education, training, and experience to render such a medical opinion.  See 38 C.F.R. § 3.159(a) (2015); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, in summary, the Board concludes that service connection for carpal tunnel syndrome is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

C.  Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2015).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss is currently rated at the noncompensable level, effective February 15, 2005.  See 38 C.F.R. § 4.85 (2015). He seeks an increased rating through this appeal.

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2015).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) (2015).

The May 2008 VA audiological examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
25
20
30
55
75
45
LEFT
20
10
25
45
75
39

Speech recognition ability (using Maryland CNC word lists) was measured as 94 percent bilaterally.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing bilaterally.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I bilaterally corresponds to a noncompensable rating.

The October 2010 VA audiological examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
25
25
40
65
90
55
LEFT
25
15
35
65
95
53

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent in the right ear, and 94 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing bilaterally.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I bilaterally corresponds to a noncompensable rating.

The July 2015 VA audiological examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
20
20
45
65
85
54
LEFT
15
20
45
55
90
53

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent in the right ear, and 94 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing bilaterally.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I bilaterally corresponds to a noncompensable rating.

The Board also acknowledges a September 2011 audiograph prepared by L.B., albeit her qualifications and practice location are not noted on the report.  However, this record does not provide speech recognition scores using Maryland CNC word lists.  Therefore, the pure tone thresholds provided in this record cannot be used to rate the Veteran's hearing loss.  The Board adds that there is no notation in the record certifying that the use of speech recognition scores would be inappropriate, and an exceptional pattern of hearing as defined in 38 C.F.R. § 4.86 is not shown so as to permit the use of Table VIA, which does not require speech recognition scores.

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court of Appeals for Veterans Claims held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes, so long as the examiner adequately explores the functional impact of hearing loss on the Veteran.  The VA examination reports of record here included information concerning how the Veteran's hearing loss affects his daily functioning.  Specifically, the Veteran reported difficulty hearing conversations in all situations, and difficulty communicating in most listening environments.  While the Board is sympathetic to the Veteran's hearing difficulties, schedular ratings for hearing loss are determined by mechanical application of the rating criteria.

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for bilateral hearing loss on a schedular basis.

Finally, there is no evidence showing that an increase would be warranted on an extraschedular basis for his bilateral hearing loss.  Specifically, there is no evidence showing an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for hearing loss.  See 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable. Thun, citing 38 C.F.R. § 3.321(b)(1).

The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Hart, supra.  While the Board does not doubt that the Veteran experiences difficult hearing, the schedule only provides compensable ratings when the disability reaches more severe levels. 

In sum, the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for bilateral hearing loss; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for carpal tunnel syndrome is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

A.  PTSD and Depression

The Veteran claims that he has PTSD and depression due to his active service.  His alleged stressor involves seeing a fellow airman fall from a plane at about 300 to 1000 feet and watching him hit the water while equipment was being thrown out the door somewhere over Iran, India, Turkey, Spain, or Newfoundland en route to Shaw AFB (he reports that he was later told the airman was rescued alive). See Statements, August 2008 (narrative), September 2010, and December 2012.

He has also reported being in constant fear of enemy fire, apparently while serving overseas, but the Veteran never provided any details regarding the circumstances of this service (i.e., location and approximate dates).  See Statement, December 2012; 38 C.F.R. § 3.304(f)(3) (2015).

In September 2014, the Board remanded the claims so that all of the Veteran's outstanding treatment records from Dr. A.M.-W. could be associated with the claims file.  These records were subsequently obtained and are in the claims file.

Also, the Board remanded the claim so that the RO could make a further attempt to verify the Veteran's reported PTSD stressor involving the fellow airman falling out of the plane with JSRRC, and any other appropriate source.  Subsequently, in March 2015, the RO requested verification from the Air Force, but did not provide any approximate dates for the incident, and in March 2015, a negative reply was received from the Air Force Historical Research Agency (by telephone) that the Air Force has no record of the incident.  There is no record, however, of any request for verification (post-remand) being sent to JSRRC.  The Board adds that the itinerary sheet submitted by the Veteran in August 2008 shows he traveled to Spain etc. as he reported in his stressor statements between March 29, 1964 and April 22, 1964, and the Board adds that his unit is known to be the 651st Communications Squadron.  No further attempts at verification, however, were made with JSRRC regarding this alleged incident.  Therefore, this matter should be remanded so that the RO may further attempt verification of the alleged airman falling from the plane with JSRRC.

In addition, the RO should seek clarification from the Veteran as to the location of his service, and the approximate dates, when he was in constant fear of fire from the enemy as he reported in his December 2012 statement.  Regardless, the RO should ask JSRRC whether at any time during the Veteran's service, there is any record of his base or his unit being fired upon by the enemy.  See 38 C.F.R. § 3.304(f)(3) (2015).

With regard to the Veteran's claim for service connection for depression, the Board will defer decision pending further development of the PTSD claim.
B.  Residuals of a Head Injury

The Veteran also claims that he has residuals of a head injury due to falling down loading and unloading cargo planes, apparently during his regular active service.  See Form 21-0781, April 2008.  He also asserts that during his subsequent service in the Air National Guard, on June 23, 1976, he was treated for a head injury at the Air Force hospital in Bitburg, Germany.  See Form 21-526, February 2005.

In September 2014, the Board remanded the Veteran's claim so that any private treatment records from Dr. A. M.-W. (PhD) dated since March 2008 relating to the Veteran's claim may be associated with the claims file.  Pursuant to the Board's remand, these records were obtained, which reflect diagnosed dementia of the Alzheimer's type.  See April 2014 and November 2014.

Also, as noted above, private treatment records from S.M.-W. (N.P.) were recently associated with the claims file.  These records show the Veteran underwent several neuropsychological tests in February 2012 and had an April 2012 MRI of the brain, and was diagnosed with dementia and Alzheimer's disease.  See, e.g., S.M.W. records at 18-19, 58, 65.  

The Veteran has not been afforded a VA examination relating to his claim, and the Board acknowledges that previously, there was no medical evidence of a head injury in service, nor any competent medical evidence tending to indicate an etiological link between the Veteran's cognitive impairment and any head injury in service.  Recently, however, a June 2014 treatment record from Dr. A.M.-W. notes that they "discussed and explored how his PTSD symptoms are impacting his ability to maintain his cognitive abilities."  See Dr. A,M.-W. at 24.  

In light of the above-noted June 2014 record from Dr. A.M.-W. indicating that the Veteran's cognitive impairment may be related to his PTSD, the Board will defer decision on the claim for residuals of a head injury as intertwined with the PTSD claim.  In the meantime, if on remand, the Veteran's PTSD stressor(s) are able to be verified by the RO, then a VA medical opinion should be obtained to address whether the Veteran's diagnosed dementia and Alzheimer's disease may be caused or aggravated by his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Attempt further verification of the Veteran's alleged PTSD stressor with JSRRC involving a fellow airman falling out of a plane sometime between March 29, 1964 and April 22, 1964, while in the air over New Foundland, Spain, Turkey, Iran, or India, or otherwise overseas around that time, when he was assigned to the 651st Communications Squadron.

Also ask JSRRC whether at any time during the Veteran's service, his unit's base (or his unit) came under enemy fire or was in an area that could have come under enemy fire, as the Veteran reported fear of hostile fire by the enemy.  Likewise, also ask the Veteran to clarify the location of his unit and approximate dates when such occurred.

2. After the above development has been completed, if one of the Veteran's stressors is able to be verified, obtain a VA medical opinion to address whether it is at least as likely as not that the Veteran's diagnosed dementia and Alzheimer's disease were (a) caused or (b) aggravated by his PTSD.  Aggravation means a permanent worsening beyond the natural progression of the disability.  
The complete claims folder must be provided to the examiner for review, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Attention is invited to the June 2014 treatment record indicating that the Veteran's cognitive impairment may be related to his PTSD.

3. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


